DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Beginning on page 6, the Applicant argues that Govari does not disclose “deriving at least one orientation independent signal”. This argument is fully considered but is not convincing. The claim as currently recited, has not specified what the orientation independent signal derived from the E field data is. Under its broadest reasonable interpretation, the “orientation independent signal” is the orientation signal of the catheter that is independent of other signals. Here, Govari clearly states that the system uses the signals to compute orientation. For at least the reasons cited above, the Applicant’s amendments in combination with arguments are not persuasive.
Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  
Claim 21 recites “local E field” which should be changed to “local electric (E) field” (support in paragraph 0059). 
Claim 23 recites “each at least one clique is in contact with a target surface” which should be changed to “each of the at least one clique is in contact with a target surface”
Claim 24 recites “Et” which should be changed to “tangent bipole vector (Et)” (support in paragraph 0059).
Claim 24 recites “Ea” which should be changed to “activation signal (Ea)” (support in paragraph 0059).
Claim 26 recites “each at least one clique” which should be changed to “each of the at least one clique”.
Claim 30 recites “E-field loop” which should be changed to “E field loop” to match claim 29. This is intended to provide consistency and clarity. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic control unit” in claims 21-23, 26-30, and 33-39. The claim does not provide any structure or limitations regarding the electronic control unit. The Examiner has looked to the application, mainly specification at paragraph [0100] which recites the processing apparatus 166 may take the form of an electronic control unit, that is configured to obtain a geometry surface model and to construct an EP map. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a clique” in line 3; it is unclear and indefinite whether this is the same as at least one clique of claim 21 or not. 
Claim 25 recites the limitation “a clique” in lines 3 and 4; it is unclear and indefinite whether this is the same as at least one clique of claim 21 or not. 
Claim 26 recites the limitation “user or process” in line 2; it is unclear and indefinite whether this is the same as the user or process of claim 21 (last line) or not.
Claim 37 recites the limitation “the score” in line 2. Claim 37 depends from claim 35, which depends from claim 33, which itself depends from claim 32, which itself depends from claim 21. However, none of these claims have introduced the score as recited in claim 37. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26, 32-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Number EP1166714A1 granted to Govari in view of US Patent Publication Number 20110160593 granted to Deno et al. (hereinafter “Deno”).
Regarding claim 21, Govari discloses a system for determining electrophysiological data (abstract, para 0026) comprising: an electronic control unit (paras 0029/0035, computer/processor) configured to: acquire electrophysiology signals from a plurality of electrodes of one or more catheters (paras 0026-0027, 0035); select at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (para 0037-0038, 0044); process the electrophysiology signals from the at least one clique to derive the plurality of local E field data points associated with the at least one clique of electrodes, wherein each of the electrodes comprising the at least one clique of electrode is associated with at least one of the plurality of local E field data points (para 0040); derive at least one orientation independent signal from the plurality of local E field data points associated with the at least one clique of electrodes (para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”); and output catheter orientation independent electrophysiologic information to a user or process (para 0035 “map”, para 0031 “display … on a monitor 36). However, Govari fails to explicitly disclose wherein the at least one clique of electrodes comprises three electrodes.
Deno teaches a three dimensional physiological mapping system having a sensor array which includes at least three electrodes configured to produce a response signal when placed within an electric field of a visualization or mapping system (para 0015). This allows the electrodes to generate electrocardiogram signals observed by the electrodes in response to cardiac structures in close proximity, which may allow a user to determine the location of the sensor array, and thus the distal tip of the catheter, within the heart (para 0015). This allows for generating precise and real-time location of ICE catheters within geometric models of the heart, or within the heart itself, which provides the predictable result of allowing physicians to easily obtain ICE images of cardiac structures and/or other intra-cardiac catheters of interest to allow accurate and effective therapeutic treatment (para 0013). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Deno to use three electrodes to capture data that can be used for generating precise and real-time location of ICE catheters within geometric models of the heart, or within the heart itself, which provides the predictable result of allowing physicians to easily obtain ICE images of cardiac structures and/or other intra-cardiac catheters of interest to allow accurate and effective therapeutic treatment. 


Regarding claim 22, Govari as modified by Deno renders the system according to claim 21 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to determine the location and orientation of the plurality of electrodes (para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”).  

Regarding claim 23, modified Govari renders the system according to claim 22 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to use at least one criteria to determine whether each at least one clique is in contact with a target surface (para 0020, 0039).  

Regarding claim 24, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the at least one criteria comprises at least one of an angular deviation and the characteristics of Et and Ea from a clique (para 0040).  

Regarding claim 25, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the at least one criteria comprises an amplitude of a unipolar signal obtained from each of the electrodes in a clique and the morphology of unipolar signals obtained from the electrodes in a clique (paras 0037).  

Regarding claim 26, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is configured to receive one or more criteria from a user or process to determine whether each at least one clique is in contact with the target surface (para 0042).  


Regarding claim 32, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the at least one clique of electrodes comprises a plurality of adjacent cliques (fig. 2).  

Regarding claim 33, modified Govari renders the system according to claim 32 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to compute a local velocity vector for each of the plurality of adjacent cliques (para 0040).  

Regarding claim 34, modified Govari renders the system according to claim 33 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to determine a divergence and curl path integral and a path length (paras 0041-0042, discussing the location).  

Regarding claim 38, modified Govari renders the system according to claim 32 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is configured to calculate a score for a target clique from at least one clique adjacent to the target clique (fig. 2).    

Regarding claim 39, modified Govari renders the system according to claim 21 obvious as recited hereinabove, Govari teaches wherein the catheter orientation independent electrophysiologic information output by the electronic control unit is beat- by-beat information (para 0044).  

Regarding claim 40, Govari discloses a method for determining electrophysiological data  (abstract, para 0026) comprising: acquiring electrophysiology signals from a plurality of electrodes of one or more catheters (paras 0026-0027, 0035); selecting at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (para 0037-0038, 0044); processing the electrophysiology signals from the at least one clique to derive plurality of the local E field data points associated with the at least one clique of electrodes, wherein each of the electrodes comprising the at least one clique of electrode is associated with at least one of the plurality of local E field data points (para 0040); deriving at least one orientation independent signal from the at least one clique of electrodes (para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”); and outputting catheter orientation independent electrophysiologic information to a user or process (para 0035 “map”, para 0031 “display … on a monitor 36).   However, Govari fails to explicitly disclose wherein the at least one clique of electrodes comprises three electrodes.
Deno teaches a three dimensional physiological mapping system having a sensor array which includes at least three electrodes configured to produce a response signal when placed within an electric field of a visualization or mapping system (para 0015). This allows the electrodes to generate electrocardiogram signals observed by the electrodes in response to cardiac structures in close proximity, which may allow a user to determine the location of the sensor array, and thus the distal tip of the catheter, within the heart (para 0015). This allows for generating precise and real-time location of ICE catheters within geometric models of the heart, or within the heart itself, which provides the predictable result of allowing physicians to easily obtain ICE images of cardiac structures and/or other intra-cardiac catheters of interest to allow accurate and effective therapeutic treatment (para 0013). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Deno to use three electrodes to capture data that can be used for generating precise and real-time location of ICE catheters within geometric models of the heart, or within the heart itself, which provides the predictable result of allowing physicians to easily obtain ICE images of cardiac structures and/or other intra-cardiac catheters of interest to allow accurate and effective therapeutic treatment. 
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over modified Govari as applied to claims 21-24, 26, 32-34, 38-40 above, and further in view of International Patent Publication Number WO2012037471A2 to Dubois et al. (hereinafter “Dubois”).
Regarding claim 27, modified Govari renders the system according to claim 21 obvious as recited hereinabove, but fails to disclose wherein the electronic control unit is further configured to: weight the E field data points; and derive the orientation independent electrophysiologic information from the weighted E field data points.  Dubois teaches a similar device and method to generate an activation map for electrical activity on a surface (para 0019), using contact or non-contact electrophysiology catheter placed in a patient’s heart (para 0026). Dubois teaches that it is known to collect electrophysiology data at a plurality of spatial locations over time, such as during a number of one or more cardiac intervals. Such data can be spatially and temporarily aggregated in conjunction with image data for the patient's heart to provide the electroanatomic data 16 for corresponding regions of the patient's heart (paras 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface. 

Regarding claim 28, modified Govari as further modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the electronic control unit is configured to derive at least one of a substrate voltage amplitude, local activation timing, or conduction velocity from the weighted E field data points (para 0026-0027 “collect electrophysiology data at a plurality of spatial locations over time”, 0071 “activation velocity” and para 0062).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.

Regarding claim 29, modified Govari as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight each of the E field data points based on the distance of a point in the E field from an isoelectric origin (para 0036-0038 discussing collecting and mapping selected region of the surface, and para 0062 discussing weighting data). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.

Regarding claim 30, modified Govari as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight the data points in the E-field loop based on Id/dt(E(t))| (para 00036-0038).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.
Regarding claim 31, modified Govari as further modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the weight of the E field data points is determined from a weighting function that increases the weight in a region corresponding to the zero-crossing of Ea (paras 0038, 0062; it is understood that the region of interest could be the region corresponding to the zero crossing of the Ea). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Dubois to provide aggregating/weighting the data points to provide the electroanatomic data 16 for corresponding regions of the patient's heart to provide the predictable result of generating data to generate an activation map for electrical activity on a target surface.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over modified Govari as applied to claims 21-24, 26, 32-34, 38-40 above, and further in view of Govari in view of US Patent Number 5487391A issued to Panescu (incorporated by reference in Govari – previously recited).
Regarding claim 35, modified Govari renders the system according to claim 33 obvious as recited hereinabove, but fails to disclose wherein the electronic control unit is further configured to determine whether a uniform propagation, a rotor, a focal source, a collision site, or a scar is present within the plurality of adjacent cliques.  Panescu teaches a similar device and method and uses multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition (see Govari para 0004; or Panescu: abstract). Panescu further teaches determining propagation (abstract, col. 2, lines 5-15). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Panescu to provide using multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition and derive propagation velocity that displays the derived propagation velocity in spatial relation to sensing electrode to provide the predictable result of generating an output of the groups of equal propagation velocities.

Regarding claim 36, modified Govari as further modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to score each of the plurality of adjacent cliques (Col. 2, 1-15).   It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Panescu to provide using multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition and derive propagation velocity that displays the derived propagation velocity in spatial relation to sensing electrode to provide the predictable result of generating an output of the groups of equal propagation velocities.

Regarding claim 37, modified Govari as further modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to compare the score of each of the plurality of adjacent cliques to at least one template (fig. 28).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Panescu to provide using multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition and derive propagation velocity that displays the derived propagation velocity in spatial relation to sensing electrode to provide the predictable result of generating an output of the groups of equal propagation velocities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792